Plaintiff seeks to recover clean-up costs incurred in cleaning up an oil spill discharged from a vessel plaintiff neither owned nor operated, plaintiff having been allegedly directed by a representative of defendant to do so during an oil cleanup necessitated by discharge of crude oil from a pipeline owned and operated by plaintiff. On June 20, 1975 the court issued the following order:
Before Skelton, Judge, Presiding, Kunzig and Bennett, Judges.
“This case comes before the court on defendant’s motion, filed March 25,1975, for summary judgment. Upon consideration thereof, together with the response in opposition thereto, without oral argument, it is concluded that plaintiff’s petition fails to comply with the jurisdictional requirements of 33 U.S.C. § 1161 (i) applicable to this court.
“it is therefore ordered that defendant’s motion for summary judgment is granted without prejudice to the adjudication elsewhere of any admiralty claims plaintiff might possess.
*972“it is further ordered that pursuant to the provisions of 28 U.S.C. § 1506 and the decisions in Brady v. Roosevelt S.S. Co., 317 U.S. 575, 578-79 (1943), and Alaska Barge & Transport, Inc. v. United States, 179 Ct. Cl. 216, 373 F.2d 967 (1967), plaintiff’s admiralty claims set forth in its petition are transferred to the United States District Court for the Eastern District of Texas.
“The clerk of this court will forward .to the clerk of that court a certified copy of the record made here.”